EVERETT, Chief Judge
(dissenting):
A
After the military judge had found -the accused guilty of distributing one gram of hashish on November 3, 1988, the military judge explained to Hallum his rights in the presentencing proceeding. Then he inquired of the defense what it was “going to do,” to which defense counsel responded, “An unsworn statement, Your Honor, and a few witnesses. We also have some documentary evidence.” A similar inquiry to the prosecutor produced this answer: “I have two witnesses and some documents.”
The military judge then stated, “Let’s have all the documents marked and offered.” Thereupon, various prosecution exhibits were offered and received in evidence without objection. Next, also without any objection, the defense offered various documents, including three statements pertaining to the accused. Thereafter, the accused’s company commander was called as a prosecution witness to testify about the effects on his unit of distribution of drugs. Finally, the Government called Special Agent Hayden, who offered the testimony which is the subject of the present appeal..
Over defense objection, the judge received this evidence “as rebuttal to the statements presented by the defense. You’re picturing the accused as a glowing soldier and I think the Government has a right to present evidence that it believes may contradict that picture.” After hearing Hayden testify on direct examination that Hallum had “admitted that he would obtain an amount of hashish from another soldier on post and that he would just have it in his room; people would come by; and he would sell it to them,” the military judge stated, “I think the Government can *257also present this evidence to show the course of conduct of the accused and that it’s related. So, I’ll allow it under that also.”
B
The majority now reasons that “[t]he military judge found as a matter of fact that the accused’s evidence in mitigation portrayed him ‘as a glowing soldier’ and the Government was allowed to ‘repel’ that portrayal.” At 256. To me, this is a unique view of what constitutes a matter of “fact.” The only basis for the “factual” determination was three documents; and, in my view, the interpretation of documents usually is a matter of law rather than fact.
According to Judge Smith, writing for the majority in the court below, these three documents “were handwritten statements prepared by three privates who characterized appellant as a good friend, a good person, and a knowledgeable combat medic.” Unpub. op. at 1. Senior Judge Foreman, concurring in the result, stated that the three statements “were offered to show that the appellant was a knowledgeable combat medic, a good friend, and a caring person.” Id. at 255. Neither they nor I view these statements as equivalent to saying that Hallum was a “good soldier” —as the military judge and the majority of this Court apparently use that term. Therefore, the court below came to the conclusion that the government evidence was not proper rebuttal of these statements; and I fully agree.
The majority opinion here also comments, “In addition, had the individuals who submitted the statements been subject to cross-examination, they certainly could have been impeached if they were aware of the uncharged misconduct which apparently took place during the time they knew Hallum.” At 256. This suggestion rests on pure speculation that the three privates who submitted the statement must have been “aware of the uncharged misconduct,” because it “apparently took place during the time they knew Hallum.” It also assumes that, if they had testified, cross-examination about the uncharged misconduct would have been within the scope of the direct examination and that they would have admitted their knowledge of uncharged misconduct. On the other hand, if they did not admit to such knowledge on cross-examination, the extrinsic evidence offered by Special Agent Hayden would have been inadmissible to impeach their testimony.
I am also disturbed that the opportunity for “rebuttal” arose because of the military judge’s seeming failure to follow the procedure prescribed by the Manual for the presentation of evidence during sentencing proceedings. See RCM 1001(a)(1), Manual for Courts-Martial, United States, 1984. The customary sequence is government evidence in aggravation, defense evidence in mitigation, and government evidence in rebuttal. Although a military judge has discretion as to the order of presentation of evidence, in this case, it would have been better had the usual order of proof been followed.
C
After hearing the direct testimony of Special Agent Hayden, the military judge indicated that it was also admissible as part of a course of conduct. Apparently, he had in mind that, under RCM 1001(b)(4), the Government may offer evidence “as to any aggravating circumstances directly relating to or resulting from the offenses of which the accused has been found guilty.” (Emphasis added.)
Judge Smith, in the court below, determined that “[t]he uncharged misconduct in this case did not relate [to] or result from the offense for which appellant was convicted. Indeed, it was intended to show only that appellant was predisposed to commit crime____” Unpub. op. at 2. Again I agree fully. The wording of the rule and the Discussion that accompanies it makes clear that RCM 1001(b)(4) does not sweep within its scope evidence that might generically relate in some way to the type of offenses charged against an accused. Instead, what the Rule authorizes is recep*258tion of evidence showing the circumstances and the impact of an accused’s crime so that he may be appropriately punished for that crime and what it has done to others.
As far as I can tell, evidence that Hallum sold hashish on other occasions, when offered in the present context, is intended by the Government to show only one thing: he did it before; he did it now; and he should be punished for the whole course of conduct. As Judge Smith recognized, that is improper; and it is not what RCM 1001(b)(4) intends.
D
Because I agree with the court below, I would answer the two certified questions in the negative and affirm their decision.